“Modified” PROPOSAL

That ICLogistics, Inc. and id-Confirm Inc., agree to both companies working
together to advance their individual positions within the industry of
“Net-Centric” and “Biometric” technology. That agreement will include, but not
be limited to, the following:

•

ICLogistics, Inc., will utlilize the company’s working relationship with Talisen
Technologies, Boeing, and Raytheon Industries to provide “pilot” testing
platforms for id-Confirm, Inc. Additionally, ICLogistics will utilize its
business relationships with the Department of Defense (DOD) and Department of
State (DOS) to generate “pilot” testing opportunities for id-Confirm, Inc. at
selected military bases, embassies, facilities, and structures globally.

•

ICLogistics, Inc., will include iD-Confirm, Inc. in its international business
opportunity with the country of Bulgaria, thereby enabling iD-Confirm to
establish and develop a global presence in Europe.

•

ICLogistics, Inc. will establish additional “pilot” testing opportunities.
Including approaching two airports within the United States (in Illinois at Mid
America airport and Scott Air Force Base) to demonstrate the capabilities of
iD-Confirm’s security system with the intent of securing business opportunities
within the Department of Homeland Defense.

•

ICLogistics, Inc. will allow iD-Confirm, Inc., upon equity investment, through
its business relationships with the Economic Development Center (EDC) located in
St. Croix, VI, to benefit from its communication center and hosting operations.

•

ICLogistics, Inc., will extent infrastructure support in the form of office,
hosting and conference facilities, Network Operations Center platforms, Office
facilities and space in ICLogistics locations, consulting, strategy, market
analysis, benchmarking and other services as required.

This proposal, if agreed upon by both companies, will be placed in effect
beginning April 1, 2005, through December 31, 2005. If agreed upon, the parties
will meet to discuss financial arrangements required prior to the commencement
of this business relationship. It is understood that iD-Confirm is scheduled to
begin marketing their product in mid-March 2005, and ICLogistics is prepared to
provide support of id-Confirm’s business needs, as well as prepared to being
making industry leaders aware on April 1, 2005, of this arrangement between
ICLogistics and id-Confirm.

Inner Circle Logistics, Inc.
By:
Name: John A. Clendenin
Title: President & CEO
Date: _____________________________

Id-Confirm, Inc.
By: /s/ Ronald N. Baird
Name: Ronald N. Baird
Title: President
Date: 03.31.05

 

Inner Circle Logistics, Inc.

1919 South Grand, Suite 905, St. Louis, MO 63104 * 314-776-6624 *
Sport@ICLogistics.com

 

 